 Case 2:20-cv-00705-DSF-JEM Document 18 Filed 05/29/20 Page 1 of 4 Page ID #:54



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
     CHROME HEARTS LLC, a Delaware           )   CASE NO.: 2:20-cv-00705-DSF-JEM
12   Limited Liability Company,              )
                                             )   ORDER RE PERMANENT
13                                           )   INJUNCTION AND VOLUNTARY
                            Plaintiff,       )   DISMISSAL OF DEFENDANT BALI
14                                           )   DESIGNS, INC. WITH PREJUDICE
                 vs.                         )
15                                           )
     BALI DESIGNS, INC., a Texas             )
16
     Corporation; and DOES 1-10, inclusive, ))
17                                           )
                            Defendants.      )
18                                           )
19
20         WHEREAS, Plaintiff Chrome Hearts LLC (“Chrome Hearts” or “Plaintiff”)
21   has filed a Complaint in this action charging, inter alia, Defendant Bali Designs, Inc.
22   (“Defendant” or “Bali Designs”) with trademark infringement, unfair competition and
23   related common and state law claims arising from Defendant’s alleged unauthorized
24   manufacture, production, distribution, advertisement, offering for sale, and/or sale of
25   products bearing unauthorized reproductions of the Chrome Hearts Marks (attached
26   hereto and incorporated herein as Exhibit A) (such products hereinafter referred to as
27   “Accused Products.”), and exemplars of the Accused Products being shown below:
28
                                                 1
     [PROPOSED] ORDER GRANTING PERMANENT INJUNCTION AND VOLUNTARY DISMISSAL OF DEFENDANT
                                BALI DESIGNS, INC. WITH PREJUDICE
 Case 2:20-cv-00705-DSF-JEM Document 18 Filed 05/29/20 Page 2 of 4 Page ID #:55



 1
 2
 3
 4
 5
 6
 7
 8
 9                                 Examples of Accused Products

10
           WHEREAS, the parties have entered into a Settlement Agreement and Mutual
11
     Release to fully resolve all of the claims in this action among the parties;
12
           WHEREAS, without any admission of liability, Defendant Bali Designs has
13
     consented to entry of a permanent injunction under the terms below, IT IS HEREBY
14
     ORDERED that:
15
           1.     Defendant and his agents, servants, employees and all entities and/or
16
     persons in active concert and participation with him are hereby permanently restrained
17
     and enjoined from infringing upon the Chrome Hearts Marks in Exhibit A, including,
18
     but not limited to:
19
                  a.       manufacturing, importing, advertising, marketing, promoting,
20
     supplying, distributing, offering for sale, or selling the Accused Products or any other
21
     products which bear the Chrome Hearts Marks and/or any marks confusingly similar
22
     thereto;
23
                  b.       engaging in any other activity constituting unfair competition with
24
     Chrome Hearts, or acts and practices that deceive consumers, the public, and/or trade,
25
     including without limitation, the use of designations and design elements used or
26
     owned by or associated with Chrome Hearts; and
27
                  c.       committing any other act which falsely represents or which has the
28
     effect of falsely representing that the goods and services of Defendant are licensed by,
                                                  2
                                                ORDER
 Case 2:20-cv-00705-DSF-JEM Document 18 Filed 05/29/20 Page 3 of 4 Page ID #:56



 1   authorized by, offered by, produced by, sponsored by, or in any other way associated
 2   with Chrome Hearts.
 3         WHEREAS, Plaintiff and Defendant have further agreed as follows, and IT IS
 4   HEREBY FURTHER ORDERED that:
 5         2.     This Court has jurisdiction over the parties herein and has jurisdiction
 6   over the subject matter hereof pursuant to 15 U.S.C. § 1121.
 7         3.     The Parties’ Stipulation to and entry of this Order shall serve to bind and
 8   obligate the Parties hereto.
 9         4.     Each Party shall bear their own attorneys’ fees and costs associated with
10   the present action with neither one to be deemed as the prevailing Party.
11         5.     The jurisdiction of this Court is retained for the purpose of enforcing or
12   modifying the Permanent Injunction granted by this Order.
13         6.     Except as provided for herein, Defendant is hereby dismissed with
14   prejudice.
15         IT IS SO ORDERED.
16   DATED: May 29, 2020
17                                          Honorable Dale S. Fischer
                                            UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                              ORDER
 Case 2:20-cv-00705-DSF-JEM Document 18 Filed 05/29/20 Page 4 of 4 Page ID #:57



 1                                    EXHIBIT A
 2
 3         Mark         U.S. Registration No(s).             Goods/Services
                               3,385,449           Jewelry, namely, bracelets, rings,
 4
                                                   watch bands, necklaces and lighters
 5                                                 made of precious metals
 6                             3,365,408           Retail store services in the field of
                                                   jewelry, clothing, handbags,
 7     CH Plus Mark                                eyewear, home furnishings, bed
 8                                                 linen and toys.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
                                           ORDER
